Citation Nr: 0812124	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-18 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than April 22, 2005, 
for entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1984 to June 
1991.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit which granted the veteran's claim for service 
connection for PTSD, currently evaluated as 70 percent 
disabling effective April 22, 2005, the date the RO received 
the veteran's claim.  The veteran disagreed with the 
effective date and timely appealed.  

The veteran has not expressed disagreement as to the 
disability rating assigned for his service-connected PTSD 
disability, but has only disagreed with the assigned 
effective date.


FINDINGS OF FACT

The veteran's request to reopen his claim for disabilities 
was received by the RO on April 22, 2005.


CONCLUSION OF LAW

The correct effective date of the grant of service connection 
for PTSD is April 22, 2005.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date because he submitted an informal claim 
pursuant to 38 C.F.R. § 3.155(a) on September 30, 2004.  The 
Board will address some preliminary matters and then render a 
decision. 


Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that the facts in this case are largely not 
in dispute and are a matter of record, and the veteran has 
not indicated that he can add anything to his contentions 
already of record.  It appears that no amount of additional 
evidentiary development would thus avail the veteran.  
Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. 

Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

As noted above, the only issues before the Board address 
earlier effective dates, or Dingess element (5).  The Board 
observes that the veteran was notified of how VA determines 
an effective date in a March 2006 notice letter. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The record reveals that the veteran waived his right 
to a hearing before a local hearing officer and did not seek 
a hearing before a Veterans Law Judge.  See veteran's VA Form 
9 received on June 7, 2006.  

The Board will therefore proceed to a decision on the merits.  

Pertinent law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).

Analysis

The evidence of record establishes that the RO received 
veteran's claim for service-connection for PTSD on April 22, 
2005.  This is the date as of which service connection has 
been established for PTSD.  As was discussed in the law and 
regulations sections above, the effective date of service 
connection is ordinarily the date of filing of the claim.

The veteran has challenged the effective date assigned for 
service connection, contending that he submitted an informal 
claim under 38 C.F.R. § 3.155(a) on September 30, 2004.  In a 
statement submitted with the veteran's VA Form 9 substantive 
appeal, the veteran's representative seems to acquiesce that 
the September 30 submission was an "incomplete claim," 
because, as noted in the Statement of the Case (SOC), it did 
not identify the benefit sought.  As noted in the law and 
regulations section above, § 3.155(a) states that "[S]uch 
informal claim must identify the benefit sought."   

The representative next contends that the RO failed in its 
duty to assist because it did not notify the veteran or the 
veteran's representative of the information needed to 
complete the application.  The record indicates that the 
veteran submitted a formal claim on April 22, 2005, and the 
RO informed the veteran of his rights and duties and VA's 
duties to assist him in a letter dated May 2005.  In essence, 
the veteran's contention is that VA was obligated to inform 
him that his informal submission was incomplete immediately 
after they received it.  

The Board has reviewed the rules of procedure cited by the 
veteran's representative, but can not find where any require 
VA to inform a claimant within a specified time that his 
claim is incomplete.  Indeed, the very regulation cited by 
the veteran in the September 30, 2004, document and cited by 
the representative states in clear language that the 
veteran's informal claim must identify the benefit sought.  
Thus, the regulation the veteran cites in his statement 
provided the very notice that the veteran now contends VA 
should have provided him.  

The Board finds that the September 30, 2004, document does 
not meet the criteria of an informal claim within the meaning 
of 38 C.F.R. § 3.155(a) because it did not identify the 
benefit sought by the veteran.  Accordingly, based upon a 
complete review of the evidence on file, and for reasons and 
bases expressed above, the Board finds that the currently 
assigned effective date of April 22, 2005, is the earliest 
effective date assignable for service-connected PTSD 
disability.  Because the law, and not the facts, is 
dispositive of the issue, the veteran has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


ORDER

Entitlement to an effective date earlier than April 22, 2005, 
for entitlement to service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
VETERANS LAW JUDGE, BOARD OF VETERANS' APPEALS




 Department of Veterans Affairs


